Exhibit 10.1

Software Reseller Agreement

Between

Siemens Molecular Imaging Limited

And

Vital Images

in respect of

Fusion7D Image Fusion Software


--------------------------------------------------------------------------------




Contents

RECITALS

 

 

 

1

 

ARTICLE 1:

 

DEFINITIONS

 

1

 

ARTICLE 2:

 

APPOINTMENT

 

3

 

ARTICLE 3:

 

GENERAL OBLIGATIONS OF THE PARTIES

 

3

 

ARTICLE 4:

 

PRODUCT DELIVERY

 

5

 

ARTICLE 5:

 

LICENCES

 

6

 

ARTICLE 6:

 

SOFTWARE MAINTENANCE SERVICES

 

7

 

ARTICLE 9:

 

APPROVALS; ADVERSE REACTIONS; PRODUCT RECALLS

 

9

 

ARTICLE 10:

 

WARRANTIES AND REPRESENTATIONS; INDEMNIFICATION

 

10

 

ARTICLE 11:

 

CONFIDENTIALITY

 

11

 

ARTICLE 12:

 

TRADEMARKS AND INTELLECTUAL PROPERTY RIGHTS

 

12

 

ARTICLE 13:

 

TERM AND TERMINATION

 

12

 

ARTICLE 14:

 

FORCE MAJEURE

 

13

 

ARTICLE 15:

 

DISPUTE RESOLUTION

 

14

 

ARTICLE 16:

 

MISCELLANEOUS

 

14

 

EXHIBIT A:

 

SPECIFICATIONS, PRODUCT AND PRODUCT PACKAGING

 

17

 

EXHIBIT B:

 

SALE AND REGULATORY TERRITORIES

 

18

 

EXHIBIT C:

 

PRODUCT AND MAINTENANCE PRICE LIST

 

19

 

EXHIBIT D:

 

MAINTENANCE

 

20

 

EXHIBIT E:

 

TRAINING

 

21

 

EXHIBIT F:

 

REPORTS

 

22

 

EXHIBIT G:

 

END USER LICENCE AGREEMENT

 

23

 

 

 


--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on the 12th day of May, 2006

between

1.                                         Siemens Molecular Imaging Limited, a
company registered in England under registered number 3417726 with registered
office at Siemens House, Oldbury, Bracknell, Berkshire RG12 8FZ, England
(“Siemens”), and

2.                                         Vital Images, Inc. a corporation
registered in the State of Minnesota, U.S.A. having its principal place of
business at 5850 Opus Parkway, Suite 300, Minneapolis, Minnesota, U.S.A.
(“Reseller”).

 

RECITALS

 

A.                                   Siemens develops and licenses proprietary
PET, SPECT, molecular and multi-modality imaging software products (defined
below as the “Products”) and desires to increase the marketing and distribution
of the Products.

B.                                     Reseller markets workstation software
(defined below as the “Reseller Workstation”) and wishes to market the Reseller
Workstation in conjunction with the Products.  Reseller possesses the necessary
expertise and marketing organisation to promote, market, distribute and support
the Products.

C.                                     The parties now wish to terminate the
software reseller agreement as of March 30, 2006 between them with effect from
the date of this Agreement, except in relation to existing end users.  In
accordance with this Agreement Siemens desires to reappoint Reseller, and
Reseller desires reappointment, as a nonexclusive reseller of the Products.

NOW, THEREFORE, in consideration of the mutual premises and covenants
hereinafter set forth, the parties agree as follows:

 

ARTICLE 1:         DEFINITIONS

 

For purposes of this Agreement, the following words, terms and phrases shall
have the following meanings unless the context otherwise requires:

1.1                                 Associated Company means any company which
is in relation to another company its parent undertaking or its subsidiary
undertaking, or a subsidiary undertaking of its parent undertaking (and
subsidiary undertaking and parent undertaking shall have the meaning given to
them in the Companies Act 1985).

1.2                                 Confidential Information means all
information designated by a party as confidential and which is disclosed by
Siemens to Reseller, is disclosed by Reseller to Siemens, or is embodied in the
Products, regardless of the form in which it is disclosed, relating to markets,
customers, products, patents, inventions, procedures, methods, designs,
strategies, plans, assets, liabilities, prices, costs, revenues, profits,
organisation, employees, agents, resellers or business in general, or, in the
case of Siemens, the algorithms, programs, user interfaces and organisation of
the Products or, in the case of Reseller, the algorithms, programs, user
interfaces and organisation for the Reseller Workstation.

1.3                                 End User means a purchaser of Products in
the Territory, either from Reseller or from a Dealer Associate appointed in
accordance with Article 2.2 of this Agreement.

1.4                                 End User Licence Agreement means the end
user licence agreement between Reseller and End Users relating to the use of the
Products, which, for purposes of End Users with whom Reseller has entered into
contracts on or before March 31, 2006, shall be the Software License


--------------------------------------------------------------------------------




 

Agreement entered into by Reseller with those End Users, and for all other End
Users shall be an end user licence agreement in a form agreed by the parties and
failing agreement shall be based on the form set out at Exhibit G.

1.5                                 Excluded Field means pre-clinical use, such
as medical image processing to the pharmaceutical domain, in particular: (i) the
processing and analysis of images acquired for research purposes to create and
tune new treatments, on animal models or on human models, in vivo or in vitro;
and (ii) phase I pharmaceutical trials (exploratory pharmaceutical trials,
toxicity), phase II trials (study of doses, study of efficiency), phase III
trials (study of efficiency for regulatory approval) and phase IV trials (study
of the effects of the drug after approval for control and to quantitatively
measure the socio-economical impact of the medical treatment).

1.6                                 First Level Maintenance means the first
level maintenance to be provided by Reseller to End Users as set out at Exhibit
D.

1.7                                 Government Approval means any approvals,
licences, registrations or authorisations of any national, state or local
regulatory agency, department, bureau or other government entity, foreign or
domestic, necessary or expedient for use, marketing, sale or distribution of
system or equipment incorporating the Products or the Products themselves
(hereinafter called “Transaction”) in a regulatory jurisdiction, including the
Japanese Ministry of Health, Labour and Welfare (“MHLW”) or equivalent statutory
bodies.

1.8                                 Products means only those computer software
products in object code form as described in Exhibit A and any related user
documentation as released from time to time by Siemens, including any later
authorised releases or versions of such software or documentation during the
term of this Agreement.  Products shall conform to specifications as described
in Exhibit A.

1.9                                 Reseller Workstation means the hosting
software or software and hardware package into which the Products defined in
this schedule may be integrated. Reseller Workstation is defined in Exhibit A.

1.10                           Second Level Maintenance means the second level
maintenance to be provided by Siemens to Reseller as set out at Exhibit D.

1.11                           Software means the object code for the machine
instructions associated with the user level software as embodied in the
Products.

1.12                           Territory means the area described in Exhibit B.

1.13                           Update means a change to the Software, including
modifications such as a ‘bug fix’ or program patch, or which improves existing
functions or features of the Software.  For purposes of this Agreement, an
Update includes the latest version or release of previously-purchased Software,
such as providing Edition 6 “Advanced” Tier product to End-users who have
previously purchased an “Edition 5 Fusion7D licence key,” providing “Edition 6
Access Point only” to End-users who have previously purchased “Edition 5
Fusion7D Access points,” and providing Edition 6 “Enablement of floating
licences” to End-users who have previously purchased Edition 5 “Enablement of
floating licences.”

1.14                           Upgrade means an enhancement or change to a newer
version of the Products which increases the performance of the Software by
adding new features or functionality and (i) is marketed by Siemens as a
separate product or option: or (ii) is a superior product from the product
purchased by the End User, such as if an End User purchases Tier 3, then Tier 4
would be an Upgrade.

2


--------------------------------------------------------------------------------




 

ARTICLE 2:         APPOINTMENT

 

1.15                           Scope.  Siemens hereby appoints Reseller, and
Reseller hereby accepts such appointment, from the date of this Agreement as
Siemens’ non-exclusive reseller of the Products only in conjunction with the
Reseller Workstation in the Territory during the term of this Agreement, subject
to all the terms and conditions of this Agreement.  Upon Reseller’s written
proposal, Siemens shall discuss in good faith to add new area to the Territory
or products to the Products during the term of this Agreement; provided that
Siemens may accept or reject Reseller’s proposed additions to the Territory or
Products in Siemens’ sole discretion.

1.16                           Dealer Associates. Reseller may appoint one or
more:

(a)                                  of its Associated Companies to act as
agents of the Reseller to market and distribute the Products within the
Territory; and/or

(b)                                 third parties which are not Associated
Companies to act as agents of the Reseller to market and distribute the Products
within the Territory, subject to the prior written consent of Siemens;

(collectively “Dealer Associates”) provided Reseller enters into an agreement
with such Dealer Associates on substantially the same provisions as this
Agreement.

1.17                           Use of Terms.  The terms “sale”, “purchase”,
“distribution”, “resale”, “Reseller” and “Dealer” are used herein for
convenience only and refer to the sale of software licences for the Products. 
Reseller hereby acknowledges Siemens retains all right, title and interest in
and to the copyrights and other intellectual property rights in the Products and
that such Products are to be provided to End Users only through an End User
Licence Agreement.

 

ARTICLE 3:         GENERAL OBLIGATIONS OF THE PARTIES

 

1.18                           Promotional Materials.  Siemens shall furnish
Reseller with a reasonable quantity of Siemens data sheets, brochures and other
marketing materials for the Products in the English language for use by Reseller
as may be mutually deemed necessary to market the Products.

(a)                                  Electronic copy. In lieu of providing such
promotional materials directly, Siemens, at its discretion, may provide Reseller
with an electronic media copy of same with a nonexclusive, non-transferable
right and licence to use same, without modification of any kind, for the local
reproduction or translation of such materials solely for purposes of Reseller’s
performance under this Agreement.

(b)                                 Languages. If non-English language versions
of such data sheets or brochures or non-English language advertising of the
Products are necessary or desirable for effective marketing of the Products in
the Territory, if available Siemens shall provide copies or an electronic copy,
but if not available Reseller shall arrange and pay for the preparation of such
non-English language materials.  In all cases, Siemens shall be the sole and
exclusive owner of the copyrights in any such materials, regardless of language.

1.19                           Modification and Integration.  Reseller shall
perform all necessary modifications to the Reseller Workstation to ensure full
integration between the Products and the Reseller Workstation.  Siemens shall
provide reasonable support by telephone and email to support such modification
work.  Reseller shall grant to Siemens an irrevocable royalty-free transferable
licence to such modifications.  Reseller shall have full responsibility for
undertaking any such modification work, and shall follow any guidelines which
are published by Siemens for the execution of such work.  Siemens shall not be
liable for any software errors or faults which are caused directly or indirectly
by the modifications performed by Reseller.  Subject to agreement on the scope
of work and

3


--------------------------------------------------------------------------------




 

charges payable, Siemens shall make modifications to the Products to assist
their integration with the Reseller Workstation.

1.20                           Training.  Siemens will provide training on the
Products to Reseller in accordance with terms and conditions set forth in
Exhibit E hereof.

1.21                           Marketing and other Obligations of Reseller.
 Reseller shall:

(a)                                  use its best endeavours to further the
promotion, marketing and distribution of the Products in the Territory, in
accordance with the marketing plan prepared by the Reseller in consultation with
Siemens, and if requested by Siemens cease using any advertising or promotional
materials Siemens considers not to be in Siemens’ best interests;

(b)                                 demonstrate the Products at trade shows and
user conferences in the Territory where the Reseller Workstation is being
marketed;

(c)                                  conduct its business in a professional
manner, which will reflect positively upon Siemens and the Products;

(d)                                 at all times to display, demonstrate and
otherwise represent the Products fairly in comparison with competitive products
from other suppliers;

(e)                                  not make any promises or representations or
give any warranties, guarantees or indemnities in respect of the Products except
such as are contained in an End User Licence Agreement or as expressly
authorised by Siemens in writing and not supply the Software to any person
knowing that it does not meet that person’s specified requirements;

(f)                                    install only authorised versions of the
Products as supplied by Siemens for End Users;

(g)                                 promptly respond to all inquiries or
complaints from End Users, to provide all necessary and appropriate First Level
Maintenance and to cooperate with Siemens in the provision of the Second Level
Maintenance;

(h)                                 provide Siemens with appropriate details of
all material complaints and bugs found in the Products, whether product issues
were discovered by Reseller or End Users;

(i)                                     supply to Siemens such reports, returns
and other information relating to orders and projected orders for the Products
and regarding customers as Siemens may from time to time reasonably require;

(j)                                     not make Products available to
competitors of Siemens;

(k)                                  not include any Products in any tender,
quotation or sale of Reseller Workstations in conjunction with competitors of
Siemens or where such competitors are a partner or co-supplier or have a
material or commercial interest in the tender, quotation or sale.  For the
purposes of this Article, “competitor” shall include, without limitation, GE
Healthcare and Philips Medical Systems;

(l)                                     abide by all applicable laws and
regulations in the Territory; and

(m)                               permit Siemens and its authorised agents at
all reasonable times to enter any of Reseller’s premises for the purpose of
ascertaining that Reseller is complying with its obligations under this
Agreement (and Reseller hereby irrevocably licenses Siemens, its employees and
agents to enter any such premises for such purpose).

4


--------------------------------------------------------------------------------




 

1.22                           Siemens Sales Support.  Siemens shall provide
reasonable sales support to Reseller including, but not limited to, assisting
Reseller in the demonstration of the Products, participating in sales
presentations and assisting in the preparation of RFP responses.  Such sales
support shall be limited to ** person days per year, and the cost of providing
suitably trained staff to provide this support shall be borne by Siemens. 
Reasonable travel, accommodation and subsistence costs incurred by Siemens when
providing such sales support at the request of Reseller shall be reimbursed in
full by Reseller on presentation of receipts or invoices for such expenses.

1.23                           Reverse Engineering.  Reseller shall not reverse
engineer, decompile or disassemble the Products and shall not knowingly allow
any other person to do so.

1.24                           Product Sunsetting.  Siemens may, at its sole
discretion, by written notice to Reseller withdraw any or all of the Products
from the market or from this Agreement at any time.  To enable Reseller to
effectively perform its duties under this Agreement, Siemens will use reasonable
efforts to provide Reseller with at least six (6) months’ advance written notice
of such Product withdrawals and of the replacements for such withdrawn Products.
If a Product is withdrawn from this Agreement, Reseller shall return to Siemens
all unsold copies of such Product held by Reseller, and the software library and
master encryption key relating to that Product.  Siemens shall continue to make
available to Reseller Second Level Maintenance in relation to such Product for a
period specified in that notice which shall be at least five years from the date
of such notice.

1.25                           Sales Forecasts.  Upon Siemens’s request and no
more than once per quarter, Reseller shall provide Siemens with a forecast of
estimated installations and sales of Products in the then current quarter.

1.26                           Reports.  Reseller shall within 14 days of the
end of each calendar month provide to Siemens a report signed by an officer of
Reseller with such details of End Users and Service End Users (as defined in
Article 6.1) as Siemens may advise from time to time relating to such period,
including (without limitation) the details described in Exhibit F.

 

ARTICLE 4:         PRODUCT DELIVERY

 

1.27                           Software Library.  Siemens shall promptly provide
to Reseller a software library of the Products with a master encryption key and
from time to time Updates or Upgrades [as agreed by the parties].  The Reseller
shall keep such software library and master encryption key strictly confidential
and not disclose them to any other party.  The Reseller shall use the software
library and master encryption key only in accordance with this Agreement.

1.28                           Reproduction of the Products.  Reseller shall use
the software library to produce copies of the Products only in such form
approved by Siemens (and in particular shall reproduce Siemens’ copyright and
proprietary notices on every such reproduction) and shall only make such number
of copies as are necessary to satisfy Reseller’s obligations pursuant to End
User Licence Agreements together with a reasonable number of copies for
demonstration, support and training purposes pursuant to Article 5.2.  Reseller
shall implement a copy protection mechanism approved in writing in advance by
Siemens to prevent unauthorised use of the Products on each copy of the Products
made by Reseller.

1.29                           Installation of Products.  Reseller shall have
the sole responsibility for the installation of Products into an End User’s
Reseller Workstation in the Territory in accordance with the standards and
specifications established by Siemens from time to time and provided to Reseller
hereunder.  Reseller shall not provide the Products to any party for use outside
the Territory.

--------------------------------------------------------------------------------

** Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

5


--------------------------------------------------------------------------------




 

1.30                           Customer Pricing.  Reseller will have the right,
in its sole discretion, to determine the fees, prices and other amounts that it
will charge to End Users for the Products and for any related services. Siemens
reserves the right to publish the list prices for the products as provided in
Exhibit C.

1.31                           End User Licence Agreement.  Reseller shall
prepare a standard form End User Licence Agreement for use with End Users in
each jurisdiction of the Territory compatible with applicable law in that
jurisdiction.  Reseller shall ensure that all End User Licence Agreements shall
** unless prohibited by applicable law.  Except as provided in Article 5.3,
Reseller shall not, and shall procure that End Users do not, deliver possession
of any copies of the Products to any third party unless that person has first
entered into an End User Licence Agreement with Reseller.  Reseller shall keep a
copy of each executed End User Licence Agreement entered into by End Users, and
make such copies available to Siemens for inspection at any time on reasonable
notice.

1.32                           Reseller shall procure that each End User
complies with its End User Licence Agreement.  Reseller undertakes to Siemens to
comply with and perform its obligations under each End User Licence Agreement
fully and promptly.  If Reseller fails to comply with any of its obligations
under an End User Licence Agreement, Siemens or its representative may effect
compliance on behalf of Reseller, after providing Reseller with written notice
of such failure and a reasonable opportunity to cure, in which case Reseller
shall reimburse Siemens all reasonable costs and expenses incurred by Siemens or
its representative as a result.

 

ARTICLE 5:         LICENCES

 

1.33                           Reseller Licence.  Subject to Article 5.4,
Siemens hereby grants Reseller a non-exclusive licence to reproduce, distribute
and sub-license the Products for clinical use and provide First Level
Maintenance on the terms and conditions set out in this Agreement.

1.34                           Reseller Demonstration Licence.  Subject to
Article 5.4, Siemens agrees to grant to Reseller a royalty-free, non-exclusive,
non-sublicenseable software licence, for the latest version of the Products,
solely for Reseller’s own customer demonstration and promotional, training,
verification and support use and to enable Reseller to perform the modifications
to the Reseller Workstation as set out in Article 3.2.  Reseller shall ensure
all copies of the Products for these uses include the copy protection mechanism
approved by Siemens in accordance with Article 4.2 and notify Siemens of such
copies in the report to be provided by Reseller in accordance with Article 3.9. 
If Siemens determines the number of such copies is greater than an appropriate
level, the Reseller shall reduce the number of such copies to the number
notified by Siemens in its absolute discretion.

1.35                           Customer Trial Licence.  Subject to Article 5.4,
Siemens agrees to grant Reseller the right to provide 30 day trial licences for
the use of the Products for clinical use to prospective customers, for
evaluation purposes only. Only one such trial period may be offered to any site
for any Product. On demand, Reseller shall provide Siemens with a list of all
sites currently enjoying use of the Products on such a trial basis. Reseller
agrees to make commercially reasonable efforts to support sites using the
Products on a trial basis, and to make commercially reasonable efforts to make a
sale of the Product to the site at the end of the trial period. Siemens is not
obliged to provide support for sites operating the Products on a trial basis.
There shall be no charge for 30 day trial licences as described in this
Article.  Reseller shall ensure that trial users cease all use of the Products
on expiry of the 30 day licence period.

1.36                           The licences granted by Siemens under this
Agreement cover use of the Products for clinical use, but specifically exclude
the Excluded Field.

--------------------------------------------------------------------------------

** Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

6


--------------------------------------------------------------------------------




 

ARTICLE 6:         SOFTWARE MAINTENANCE SERVICES

 

1.37                           Maintenance Support Agreements.  For each End
User purchasing a licence for the Products in the Territory, Reseller shall use
its reasonable efforts to persuade such End User to purchase annual software
maintenance services under a software maintenance program (a “Maintenance
Support Agreement”).  A Maintenance Support Agreement shall entitle the End User
purchasing it (a “Service End User”) to receive from the Reseller, free of
charge, all Updates (but not Upgrades) to the Products that have been purchased
by the Service End User that are issued during the term of the Maintenance
Support Agreement.  Reseller and Siemens agree that newly released options to
the Products shall be excluded from such Updates, unless explicitly agreed
between the parties.  Reseller shall within 30 days of each new Maintenance
Support Agreement or renewal thereof pay to Siemens the maintenance fees due for
such Service End Users.

1.38                           First Level Maintenance Service.  Reseller shall
provide First Level Maintenance to all End Users for the first year of their
licence and to all Service End Users as long as they remain Service End Users as
set out in Exhibit D.  If a Service End User’s Maintenance Support Agreement
lapses for any reason, and Reseller at a later date again provides software
maintenance services to that Service End User, Siemens reserves the right to
charge the Reseller an appropriate fee to bring such Service End User up to date
with its software maintenance services.

1.39                           Second Level Maintenance Service.  Siemens shall
provide the Second Level Maintenance to Reseller for the Products, subject to
withdrawal of Second Level Maintenance for non-current releases of the Products
set out in Article 6.4.  Reseller shall assist Siemens in providing the Second
Level Maintenance if at any time Siemens determines, at its sole discretion, to
provide Second Level Maintenance directly to an End User.  For the avoidance of
doubt, maintenance services shall not include Upgrades which must be purchased
by End Users as additional items.

1.40                           Version Sunsetting.  Siemens may at any time, at
its sole discretion, by written notice to Reseller withdraw the provision of
Second Level Maintenance for any release of the Products, except the most
current release.  If Siemens withdraws Second Level Maintenance for a particular
release and Reseller is providing First Level Maintenance to fully paid up
Service End Users for such release, Siemens shall make available to Reseller
free of charge for those Service End Users a release of the Product for which
Siemens provides Second Level Maintenance.  Siemens shall not be responsible for
any associated costs of the Reseller or Service End Users.  Siemens will provide
Second Level Maintenance for previous releases for at least twelve (12) months
following the subsequent release.

1.41                           End User Contact.  Reseller shall have the
primary responsibility for direct contact with End Users in the Territory in
regard to the function, application, or maintenance of the Products under the
First Level Maintenance and the Second Level Maintenance.

1.42                           Patch Certification.  If as a result of a
substantial change to the operating system of Service End Users, which may
include any security update or critical update issued by Microsoft, the Products
when properly installed and operated, do not perform substantially the functions
in the functional specification for the Products, or if the Products prohibit
the operating system from functioning properly after the issuance of the
security update or critical update, at the written request of the Reseller at
any time, Siemens shall as soon as reasonably practicable use all commercially
reasonable efforts to provide an Update and certification of the Products to
work with a modified operating system from the prior version of the operating
system upon which the Products are then currently certified.  Not to exclude
other modifications of the operating system, but the parties acknowledge that a
substantial change to the operating system may result from the issuance by the
manufacturer of the operating system of a critical update or a security update.
Following such a substantial change to the operating system, if Siemens does not
certify the Products as soon as reasonably practicable after the request of the
Reseller, and any Service End User discontinues use of the Products because of
the non-certification, maintenance service fees for such Products

7


--------------------------------------------------------------------------------




 

shall be suspended for such Service End User during the period in which the
Products are not certified, and any prepaid maintenance fees shall be credited
to future service fees or license fees for such Service End User due under this
Agreement.

ARTICLE 7:         PRICES AND PAYMENTS

 

1.43                           Prices. Reseller shall pay Siemens in accordance
with the prices for the Products or for Maintenance Support Agreements as
specified in the Product Price List attached at Exhibit C hereto (the “Product
Price List”), as the same may be modified in accordance with Article 7.2 below
for each copy of the Products provided directly or indirectly by Reseller made
within 30 days after the end of each calendar month.  All prices are exclusive
of any value added tax and other applicable sales taxes, local taxes, tariffs
and fees which may be applicable.

1.44                           Price Changes.  At any time during the term of
this Agreement, Siemens may increase or reduce the prices for the Products and
for Maintenance Support Agreements set forth in the Product Price List at its
sole discretion by providing Reseller with 6 months prior written notice of such
change.  Increased prices for Products or for Maintenance Support Agreements
shall not apply to any purchase orders accepted prior to the effective date of
the price increase unless such orders provide for delivery, and delivery in fact
is made, more than 90 days after the date of acceptance of the order.  Price
decreases with respect to Products or Maintenance Support Agreements shall be
effective immediately upon written notice to Reseller on such Products that are
not yet delivered and Maintenance Support Agreements that have not commenced. 
Upon any change of the Product Price List by Siemens in accordance with this
Article 7.2, the new Product Price List shall be annexed to this Agreement and
shall become the new Product Price List for all purposes of this Agreement until
subsequently modified in accordance with this Article 7.2.

1.45                           Payment Terms.  If any payment remains
outstanding after it becomes due, Siemens shall be entitled to charge interest
of **per month (or part thereof).

1.46                           Product Pricing Review.  A review of the Product
Price List will be conducted annually from the date of this Agreement.

1.47                           Record Keeping and Audit.  Reseller shall keep
and shall make available to Siemens on request accurate records to enable
Siemens to verify all payments due to it.  During the term of this Agreement and
for any period thereafter during which payments continue to accrue and upon 15
business days’ prior written notice to Reseller, Siemens shall have the right at
any time, during Reseller’s normal business hours, to send an independent
accountant (not generally providing services to Siemens except in respect of
other audits) to audit the records of Reseller relating to the sale of Products
and related services and to verify the payments due to Siemens under this
Agreement.  Reseller shall give such accountant full access to its premises,
computers, employees and relevant records for such purpose.  Siemens shall use
its reasonable endeavours to procure that such accountant shall keep
confidential the information which comes to his knowledge as a consequence of
his audit (and to enter into any confidentiality undertaking reasonably
requested by Reseller in respect thereof prior to any disclosure) except that
the accountant shall be entitled to reveal to Siemens any information necessary
to provide Siemens with confirmation of the accuracy of Reseller’s remittances
or any deviations therefrom.  If an audit reveals a deficiency of 10 per cent or
more of the payments remitted Reseller shall pay the costs of the audit. 
Payment of such costs and any deficiency shall be made by Reseller within 7 days
after Reseller shall have received written notice thereof from Siemens together
with a copy of the accountant’s report and, if applicable, an invoice showing
the amount due.  Any such deficiency shall carry interest in accordance with
Article 7.4 from the date it was originally due.

--------------------------------------------------------------------------------

** Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

8


--------------------------------------------------------------------------------




 

ARTICLE 8:         TAXES

 

1.48                           Reseller shall pay all duties and taxes to be
imposed as a result of the existence or operation of this Agreement, including
sales tax, import or export duty or tax, and any other.  Notwithstanding the
foregoing, any income tax imposed by a government or its sub-division within the
Territory on the payments to be made to Siemens under this Agreement shall be
withheld at remittance to Siemens and paid to the tax authorities in the
Territory by Reseller.  Reseller shall pay all sums payable without deduction
unless required by law in which case Reseller and Siemens shall co-operate in
all respects and take all reasonable steps necessary to: (1) lawfully avoid the
making of any such deductions or (2) enable Siemens to obtain a tax credit in
respect of the amount withheld.  If payments are subject to withholding or other
income taxes, Reseller shall ensure that such sum is paid to Siemens as shall,
after deduction of such withholding or other income tax, be equivalent to the
payments otherwise payable under this Agreement.  If required in order to obtain
a tax credit, Reseller shall provide to Siemens a tax receipt certifying payment
of the withheld amount which is issued by the said tax authorities.  At no time
shall either party to this Agreement have any obligation to pay or to contribute
to the payment of any tax levied by the taxing authorities of any nation, state,
subdivision of either, or other governmental authority (whether within the
Territory or not) on the income or profits of the other party.

 

ARTICLE 9:         APPROVALS; ADVERSE REACTIONS; PRODUCT RECALLS

 

1.49                           Government Approval.  Siemens shall make diligent
efforts to support the preparation and filing of all applications by Reseller
required to obtain any necessary Government Approval for each country in the
Territory, Reseller shall keep Siemens apprised of its progress with respect to
any such applications.  Siemens shall furnish Reseller, at Reseller’s cost, with
such assistance and cooperation as may be reasonably requested by Reseller in
connection with the securing of such Government Approval.

1.50                           Compliance.  Siemens and Reseller shall each
comply with all applicable regulatory requirements, including the provision of
information by Reseller to Siemens necessary for Siemens to comply with its
medical device reporting requirements in the Territory.

1.51                           Adverse Event Reporting.  Reseller shall advise
Siemens, by telephone or facsimile, within 24 hours after Reseller first
believes, acting reasonably, that an adverse event from the use of any Product
or malfunction of any Product has occurred, including any event which has
resulted in or may result in personal injury or death.  Unless otherwise
required by applicable local laws, Reseller shall advise Siemens of any such
adverse event prior to any report or filing being made with any other regulatory
body without territorial restriction.

1.52                           Corrective Action.

(a)                                  Notice of Corrective Action.  If Siemens
believes that a corrective action with respect to the Products is in its sole
discretion desirable or required by law, or if any governmental agency having
jurisdiction shall request or order any corrective action with respect to the
Products, including any recall, End User notice, restriction, change, corrective
action or market action or any Product change, Siemens shall promptly notify
Reseller.  Any and all corrective actions shall be conducted at the expense of
Siemens, except costs associated with notifying End Users of such corrective
action.  Reseller shall maintain complete and accurate records, for such periods
as may be required by applicable law, of all Products sold by it and any of its
Dealer Associates.  The parties shall cooperate fully with each other in
effecting any corrective action with respect to the Products pursuant to this
Article 9.4, including communication with any End User and Reseller and its
Dealer Associates shall comply with all reasonable directions of Siemens
regarding such corrective action.  This Article 9.4 shall not limit the
obligations of either party under law regarding any corrective action with
respect to the Products required by law or properly mandated by governmental
authority.

9


--------------------------------------------------------------------------------




 

(b)                                 Refund.  If any Products are required to be
returned to Siemens pursuant to this Article 9.4 and no replacement is provided
therefore by Siemens, Siemens shall refund to Reseller any licence fees paid by
Reseller.

 

ARTICLE 10:       WARRANTIES AND REPRESENTATIONS; INDEMNIFICATION

 

1.53                           Product Warranties.  Siemens warrants to Reseller
that, for a period of twelve (12) months from the date the Product is received
by Reseller (the “Warranty Period”), the Products, when properly installed and
operated, shall perform substantially the functions described in the functional
specifications for the Products, as contained in the applicable written
documentation for the Products.  The express terms of this Agreement are in lieu
of all warranties, conditions, terms, undertakings and obligations implied by
statute, common law, custom, trade usage, course of dealing or otherwise, all of
which are hereby excluded to the fullest extent permitted by law.

1.54                           Exclusive Remedy.  Siemens’s entire liability for
any warranty claim made by Reseller under Article 10.1 above, and Reseller’s
exclusive remedy for any such claim, shall be for Siemens, at its option, either
(i) to replace any defective media which prevents the Products from satisfying
the limited warranty described in Article 10.1, (ii) to attempt to correct any
material and reproducible errors reported by Reseller; or (iii) to terminate
this Agreement and refund that part of the fees paid by Reseller for the
Products which the Reseller has refunded to End Users after using commercially
reasonable efforts to reduce the level of refunds Reseller gives to End Users.

1.55                           Warranty Extension.  During the Warranty Period,
the remedies provided in Article 10.2 above shall be applied to Products
replaced or corrected by Siemens under warranty; but the replacement or
correction of a Product under Article 10.2 shall not commence a new Warranty
Period.

1.56                           Product Warranties to End Users.  Siemens hereby
authorises Reseller to transfer the Product warranty provided under Article 10.1
to End Users who purchase Products from Reseller or a Dealer Associate.  The
Warranty Period for End Users shall commence after any applicable delivery or
acceptance period but no later than 30 days after delivery to the End User.  As
part of its First Level Maintenance obligations, Reseller shall inform Siemens
promptly of any claims made by End Users in the Territory under such software
warranties.  Reseller shall ensure that all such warranty claims shall be made
promptly in writing and shall state the nature and details of the claim, the
date the cause of the claim was first observed and the serial number of the
Products concerned, if any.

1.57                           Warranties to Reseller.  Siemens hereby
represents and warrants to Reseller:

(a)                                  Siemens owns or has the lawful right from
others to grant the rights to market and distribute the Products as set forth in
this Agreement;

(b)                                 Siemens has no knowledge of any infringement
by the Products of any third party intellectual property rights, such as
patents, copyrights, trade secrets or trademarks; and

(c)                                  Siemens has taken all appropriate corporate
action to authorise execution and performance of this Agreement.

1.58                           Product Indemnification.  Siemens shall indemnify
Reseller against any claim (or claim for indemnity from any licensee against a
claim) that the normal use or possession of the Products infringes the
intellectual property rights of any third party provided that Siemens is given
immediate and complete control of such claim, that Reseller does not prejudice
Siemens’ defence of such claim, that Reseller gives Siemens all reasonable
assistance with such claim and that the claim does not arise as a result of the
use of the Products otherwise than in accordance with the terms of this
Agreement or an End User Licence Agreement or with any equipment or programs

10


--------------------------------------------------------------------------------




 

not approved by Siemens.  If a Product is found to infringe any such third party
intellectual property right, at Siemens’s sole discretion and expense, Siemens
may (i) obtain a licence from such third party for the benefit of Reseller and
its End Users, or (ii) replace or modify the Product so that it is no longer
infringing, or (iii) terminate this Agreement and refund to Reseller all amounts
previously paid by Reseller for the Products less a reasonable amount to reflect
any period of use of the Products by Reseller and/or its End Users.  The
foregoing states the entire liability of Siemens to Reseller in respect of the
infringement of the intellectual property rights of any third party.

1.59                           Indemnification.  Reseller hereby agrees to
indemnify, defend and hold Siemens harmless from any and all claims, demands,
losses and liabilities, including any reasonable costs or legal fees thereby
incurred by Siemens, resulting from Reseller’s acts or omissions, including,
without limitation, misrepresentations regarding the Products, any violation by
Reseller or any Dealer Associate of applicable laws or regulations relating to
the marketing and distribution of the Products, any breach by an End User of its
End User Licence Agreement, any provision of copies of any of the Products to
third parties by Reseller or an End User without corresponding payment to
Siemens by Reseller or any breach of any provision of this Agreement.

1.60                           Limitations of Liability.  With the exception of
Reseller liability for breach of the terms of the software licence in Article
5.1, each party’s liability in each year of this Agreement shall be limited to
the sums paid by Reseller to Siemens in that year.  With the exception of
Reseller liability for breach of the terms of the software licence in Article
5.1, each party’s aggregate liability under this Agreement shall be limited to
the prices paid for the Products under this Agreement.  With the exception of
Reseller liability for breach of the terms of the software licence in Article
5.1, in no event shall either party be liable to the other party for loss of
profits or revenues or data, or any direct, indirect, special, incidental,
consequential, punitive or exemplary damages, even if it has been advised of the
possibility of such damages.  Neither party excludes any liability for death or
personal injury caused by that party’s negligence or for fraudulent
misrepresentation.

 

ARTICLE 11:       CONFIDENTIALITY

 

1.61                           Confidential Information; Term.  All Confidential
Information shall be deemed confidential and proprietary to the party disclosing
such information hereunder (the “Disclosing Party”).  The party that receives
Confidential Information from a Disclosing Party (the “Receiving Party”) may use
the Disclosing Party’s Confidential Information during the term of this
Agreement only as permitted or required for the Receiving Party’s performance
hereunder.  The Receiving Party shall not disclose or provide any Confidential
Information to any third party and shall take reasonable measures to prevent any
unauthorised disclosure by its employees, agents, contractors or consultants
during the term hereof including appropriate individual nondisclosure
agreements.  The foregoing duty shall apply to any Confidential Information for
as long as it remains confidential.

1.62                           Exclusions.  The following shall not be
considered Confidential Information for the purposes of this Article 11:

(a)                                  Information which is or becomes in the
public domain through no fault or act of the Receiving Party;

(b)                                 Information which was independently
developed by the Receiving Party without the use of or reliance on the
Disclosing Party’s Confidential Information; or

(c)                                  Information which was provided to the
Receiving Party by a third party under no duty of confidentiality to the
Disclosing Party.

11


--------------------------------------------------------------------------------




 

1.63                           Permitted Disclosure.  Nothing in Article 11.1
shall restrict disclosure by either party as required by applicable law,
regulation, or the order of any court or administrative agency having
jurisdiction regarding such matters, provided, however, that:



(a)                                  If the Receiving Party becomes legally
compelled to disclose any Confidential Information, it shall immediately notify
the Disclosing Party so that the Disclosing Party, at its sole and exclusive
option, may seek a protective order or other appropriate remedy or waive
compliance with the provisions of this Agreement.

(b)                                 If the Disclosing Party elects to seek a
protective order or other appropriate remedy, the Receiving Party shall
cooperate with, and not object to, any such actions.

(c)                                  If a protective order or other remedy is
not obtained or the Disclosing Party waives compliance with the provisions of
this Agreement, the Receiving Party shall furnish only that portion of such
Confidential Information which the Receiving Party reasonably believes, based on
the advice of its legal counsel, is legally required to be disclosed.

1.64                           Cooperation.  At the Disclosing Party’s request,
the Receiving Party shall cooperate fully with the Disclosing Party in any and
all legal actions taken by the Disclosing Party to protect its rights in its
Confidential Information.  The Disclosing Party shall bear all out-of-pocket
costs and expenses reasonably incurred by the Receiving Party in the course of
such cooperation.

 

ARTICLE 12:       TRADEMARKS AND INTELLECTUAL PROPERTY RIGHTS

 

1.65                           Use of the Name Siemens and of the Trade Mark
SIEMENS and other Trade Marks.  No reference to Siemens shall be made on
Reseller’s stationery, business cards, sales promotional or other written
material without the prior written approval of Siemens.  Subject to revocation
by Siemens at any time, Reseller shall be permitted to use the trade mark
SIEMENS and FUSION7D registered in Siemens’ name for the purposes of advertising
or promoting the sale of the Products, provided that Reseller observes the
applicable Siemens procedures and uses only those trade mark designs approved in
writing in advance by Siemens.  Subject to Article 13.3, upon termination of
this Agreement, Reseller shall immediately cease to use in any manner whatsoever
the name Siemens and the trade mark SIEMENS as well as any other trade mark in
which Siemens has any rights.

1.66                           Reseller shall notify Siemens immediately if
Reseller becomes aware of any unauthorised use of any of the Products or any of
the intellectual property rights therein or relating thereto and will assist
Siemens (at Siemens’ expense) in taking all steps to defend Siemens’ rights
therein.

1.67                           No reference to Reseller’s trade name and the
trade name of its products shall be made on Siemens’ stationery, business cards,
sales promotional or other written material without the prior written approval
of Reseller, provided that during the term of this Agreement Siemens is
authorized identify Reseller as an authorized reseller of the Products and to
identify those of Reseller’s products with which the Products operate.  Subject
to Article 13.3, upon termination of this Agreement, Siemens shall immediately
cease to use in any manner whatsoever the trade name of Reseller and its
products, as well as any trade marks in which Reseller has any rights.

 

ARTICLE 13:       TERM AND TERMINATION

 

1.68                           Term.  This Agreement shall take effect as of the
date of this Agreement and shall have a term ending on May 12, 2008.

1.69                           Termination.  Notwithstanding the provisions of
Article 13.1 above, this Agreement may be terminated earlier by either party
upon written notice to the other party:

12


--------------------------------------------------------------------------------




 

(a)                                  If the other party files a petition of any
type as to its bankruptcy, is declared bankrupt, becomes insolvent, makes an
assignment for the benefit of creditors, goes into liquidation or receivership
or otherwise loses legal control of its business voluntarily;

(b)                                 If the other party is in material breach of
this Agreement and has failed to cure such breach within thirty (30) days of
receipt of written notice thereof from the first party.  In the case of Reseller
material breach shall include, without limitation, any breach of Article 3.9,
4.5, 4.6 or 7.1;

(c)                                  If an event of Force Majeure continues for
more than six (6) months;

(d)                                 by Reseller if Siemens AG’s ownership (which
may be indirect) in Siemens falls to 50% or below;

(e)                                  by Siemens if there is a change in control
of Reseller; or

(f)                                    upon mutual agreement by both parties.

1.70                           Rights and Obligations on Termination.  In the
event of termination of this Agreement for any reason, the parties shall have
the following rights and obligations:

(a)                                  Neither party shall be released from the
obligation to make payment of all amounts then or thereafter due and payable;

(b)                                 Reseller shall return to Siemens the
software libraries for the Products, any master encryption keys provided by
Siemens, all copies of Products and all related documentation held by Reseller;

(c)                                  The rights of any End Users and Service End
Users who hold a valid and binding End User Licence Agreement prior to the
effective date of such termination shall not be affected;

(d)                                 Reseller shall continue to provide First
Level Maintenance to all Service End Users and End Users entitled to receive it
and all provisions of this Agreement in respect of the provision of such First
Level Maintenance and payments in relation thereto shall continue in full force
and effect unless otherwise directed by Siemens, in which case Reseller shall
promptly co-operate with such direction; and

(e)                                  The parties’ obligations under Articles 6,
7, 8, 10, 11, 13, 15, and 16 shall survive any termination of this Agreement.

1.71                           No Compensation.  In the event of any termination
of this Agreement under Article 13.2, subject to Article 13.3(a), neither party
shall owe any compensation to the other party for lost profits, lost
opportunities, goodwill or any other loss or damage as a result of or arising
from such termination.  Reseller shall not be entitled to any compensation or
indemnity (whether for loss of distribution rights, goodwill or otherwise) as a
result of the termination of this Agreement in accordance with its terms.

 

ARTICLE 14:       FORCE MAJEURE

 

1.72                           Definition.  “Force Majeure” shall mean any event
or condition beyond the reasonable control of either party which prevents, in
whole or in material part, the performance by one of the parties of its
obligations hereunder or which renders the performance of such obligations so
difficult or costly as to make such performance commercially unreasonable. 
Without limiting the foregoing, the following shall constitute events or
conditions of Force Majeure: acts of State or governmental action, riots,
disturbance, war, strikes, lockouts, slowdowns, prolonged shortage of energy or

13


--------------------------------------------------------------------------------




 

other supplies, epidemics, fire, flood, hurricane, typhoon, earthquake,
lightning and explosion, or any refusal or failure of any governmental authority
to grant any export licence legally required.

1.73                           Notice.  Upon written notice to the other party,
a party affected by an event of Force Majeure shall be suspended without any
liability on its part from the performance of its obligations under this
Agreement, except for the obligation to pay any amounts due and owing
hereunder.  Such notice shall include a description of the nature of the event
of Force Majeure, and its cause and possible consequences.  The party claiming
Force Majeure shall also promptly notify the other party of the termination of
such event.

1.74                           Suspension of Performance.  During the period
that the performance by one of the parties of its obligations under this
Agreement has been suspended by reason of an event of Force Majeure, the other
party may likewise suspend the performance of all or part of its obligations
hereunder to the extent that such suspension is commercially reasonable.

 

ARTICLE 15:       DISPUTE RESOLUTION

 

1.75                           Dispute Resolution.  Except as provided in
Article 15.2 below, Siemens and Reseller shall each use its best efforts to
resolve any dispute between them promptly and amicably and without resort to any
legal process if feasible within thirty (30) days of receipt of a written notice
by one party to the other party of the existence of such dispute.  Except as
provided in Article 15.2 below, no further action may be taken under this
Article 15 unless and until executive officers of Siemens and Reseller have met
in good faith to discuss and settle such dispute, unless the other party has
refused to do so on 14 days’ notice.  The foregoing requirement in this Article
15.1 shall be without prejudice to either party’s right, if applicable, to
terminate this Agreement under Article 13 above.

1.76                           Litigation Rights Reserved.  If any dispute
arises with regard to the unauthorised use or infringement of the Confidential
Information by any party hereto, the party whose Confidential Information is
being infringed may seek any available remedy at law or in equity from a court
of competent jurisdiction.

 

ARTICLE 16:       MISCELLANEOUS

 

1.77                           Relationship. This Agreement does not make either
party the employee, agent or legal representative of the other for any purposes
whatsoever.  Neither party is granted any right or authority to assume or to
create any obligation or responsibility, express or implied, on behalf of or in
the name of the other party.  Each party is acting as an independent contractor.

1.78                           Assignment.  Neither party may assign or transfer
this Agreement or any of its rights and obligations under this Agreement without
the prior written consent of the other party, except that Siemens may assign
this Agreement in the case of a merger, sale of shares or assets or other
reorganisation; provided that any permitted assignee agrees in writing to be
bound by the terms of the Agreement.  Subject to the foregoing, this Agreement
shall be binding on and inure to the benefit of any permitted assignee.  Any
attempted assignment in violation of this Article 16.2 shall be void.

1.79                           Notices.  Notices permitted or required to be
given hereunder shall be deemed sufficient if given by registered or certified
mail, postage prepaid, return receipt requested, by private courier service, or
by facsimile addressed to the respective addresses of the parties as written
below or at such other addresses as the respective parties may designate by like
notice from time to time.  Notices so given shall be effective upon (i) receipt
by the party to which notice is given, or (ii) on the fifth (5th) day following
domestic mailing or the tenth (10th) day following international mailing, as may
be the case, whichever occurs first.

14


--------------------------------------------------------------------------------




 

Reseller

 

Address:

 

5850 Opus Parkway, Suite 300

 

 

 

 

Minnetonka, Minnesota 55343

 

 

 

 

U.S.A.

 

 

Attention:

 

General Counsel

 

 

Facsimile Number

 

952-487-9530

 

 

 

 

 

Siemens

 

Address:

 

Siemens House

 

 

 

 

Oldbury

 

 

 

 

Bracknell

 

 

 

 

Berkshire

 

 

 

 

RG12 8FZ

 

 

Attention:

 

Managing Director

 

 

 

 

Siemens Molecular Imaging Ltd

 

 

Facsimile Number

 

+44 (0)1865 265501

 

1.80                           Entire Agreement.  This Agreement, including the
Exhibits hereto which are incorporated herein, constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
proposals, oral or written, and all negotiations, conversations, discussions,
and previous distribution or value added reseller agreements heretofore between
the parties.  The parties agree that the software reseller agreement made as of
March 30, 2006 by and between Reseller and Siemens shall terminate with effect
from the date of this Agreement, except in relation to existing end users who
received products under that agreement up to the date of this Agreement.

1.81                           Amendment.  This Agreement may not be modified,
amended, rescinded, cancelled or waived, in whole or in part, except by written
amendment signed by both parties hereto.

1.82                           Publicity.  This Agreement is confidential, and
no party shall issue press releases or engage in other types of publicity of any
nature dealing with the commercial or legal details of this Agreement without
the other party’s prior written approval, which approval shall not be
unreasonably withheld.  However, approval of such disclosure shall be deemed to
be given to the extent such disclosure is required to comply with governmental
rules, regulations or other governmental requirements.  In such event, the
publishing party shall furnish a copy of such disclosure to the other party.

1.83                           Governing Law.  This Agreement shall be governed
by and interpreted under the laws of England and Wales.  All disputes arising
out of or in connection with this Agreement shall be finally settled under the
Rules of Arbitration of the International Chamber of Commerce by one or more
arbitrators appointed in accordance with the said Rules.  The venue of
arbitration shall be an agreed location in the USA, or if not agreed a location
determined by the arbitrator(s).

1.84                           Severability.  If any provision of this Agreement
is found unenforceable under any of the laws or regulations applicable thereto,
such provision terms shall be deemed stricken from this Agreement, but such
invalidity or unenforceability shall not invalidate any of the other provisions
of this Agreement.

1.85                           Counterparts.  This Agreement may be executed by
facsimile and in two or more counterparts in the English language and each such
counterpart shall be deemed an original hereof.  In case of any conflict between
the English version and any translated version of this Agreement, the English
version shall govern.

1.86                           Waiver.  No failure by either party to take any
action or assert any right hereunder shall be deemed to be a waiver of such
right in the event of the continuation or repetition of the circumstances giving
rise to such right.

15


--------------------------------------------------------------------------------




 

1.87                           Further Assurances.  The parties shall perform
all such further acts, provide such further documents or written assurances, and
execute such further documents as are reasonably required or necessary to carry
out the acts and transactions contemplated by this Agreement.

 

SIGNATURES AND DOCUMENT AUTHORISATION

 

AS WITNESS, the parties’ duly authorised representatives have signed this
Agreement the day and year first above written.

SIEMENS MOLECULAR IMAGING LIMITED

 

Vital Images, Inc

 

 

 

By /s/ Chris Behrenbruch

 

By /s/ Michael H. Carrel

 

 

 

Name Chris Behrenbruch

 

Name Michael H. Carrel

 

 

 

Title Vice President — Applications

 

Title Chief Operating Officer and Chief Financial Officer

 

 

16


--------------------------------------------------------------------------------


EXHIBIT A:          SPECIFICATIONS, PRODUCT AND PRODUCT PACKAGING

 

1.  The Products:

·                   Fusion7D Image Fusion Software

·           Tier 1 — Fusion Viewer

·           Tier 2 — Basic Fusion

·           Tier 3 — Standard Fusion

·           Tier 4 — Advanced Fusion

 

·                   Additional options which Siemens fully integrates and
supports as part of the Fusion7D image fusion software, currently

·           RTist

·           Burn To CD Viewer

·           Fusion MIP

·           DICOM Print

 

·                   Upgrades or Updates to the Products listed above.

 

2.  Reseller Workstation

Vitrea

3.  Software Specifications for the Products on the Reseller Workstation

Base OEM Edition Fusion7D.

4.  Product Packaging:

None.  OEM software product supplied on single compact disc.

17


--------------------------------------------------------------------------------


 

EXHIBIT B:          SALE AND REGULATORY TERRITORIES

 

North America, European Union, Other European Territories

The addition of other countries are subject to the agreement of Siemens in
accordance with Article 2.1.

18


--------------------------------------------------------------------------------


 

EXHIBIT C:          PRODUCT AND MAINTENANCE PRICE LIST

 

1.  Product and Maintenance Pricing:

Product Licence Fees

All prices are exclusive of any local taxes and fees which may be applicable.

The following pricing shall apply when Reseller deploys the Products as an
option on the Reseller Workstations sold by Reseller in the Territory:

 

USD ($)

 

List Price to
 end User

 

1 – 100

 

101 – 200

 

201 – 300

 

Over 300

Tier 1 (node locked)

 

**

 

**

 

**

 

**

 

**

Tier 2 (node locked)

 

**

 

**

 

**

 

**

 

**

Tier 3 (node locked)

 

**

 

**

 

**

 

**

 

**

Tier 4 (node locked)

 

**

 

**

 

**

 

**

 

**

Concurrent licencing enablement*

 

**

 

**

 

**

 

**

 

**

--------------------------------------------------------------------------------

*within any network of access points, node locked licences as specified may be
floated across the network of access points on payment of a one off charge per
site as specified.

All discount tiers are cumulative throughout the term of the Agreement.

The following options may be added to any tier subject to payment of an
additional licence fee as specified in the table below. Where licences float
across a network of access points, an option must be added to all available
licences for a given tier, and each individual licence shall attract an
additional option charge as specified below. For example, where three licences
float across a network of access points and the end user elects to add the ‘Burn
to CD Viewer’ option, each floating licence shall be upgraded to support ‘Burn
to CD Viewer’ at a list price to end user of ** per licence or ** in total.
Option prices are the same regardless of whether the base tier is node locked or
floated.

 

USD ($)

 

List Price to
end User

 

1 – 100

 

101 – 200

 

201 – 300

 

Over 300

RTist

 

**

 

**

 

**

 

**

 

**

Burn to CD Viewer

 

**

 

**

 

**

 

**

 

**

DICOM Print

 

**

 

**

 

**

 

**

 

**

Fusion MIP

 

**

 

**

 

**

 

**

 

**

 

Software Maintenance Services Fees

·                   For maintenance provided by Reseller to an End User,
Reseller shall pay to Siemens annual maintenance fees equal to ** of the
software licence fees paid by Reseller to Siemens.

·                   Maintenance may be purchased for a ** period at a rate of **
per annum.

 

--------------------------------------------------------------------------------

** Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

19


--------------------------------------------------------------------------------




EXHIBIT D:          MAINTENANCE

First Level Maintenance to be provided by Reseller to End Users

·                             Preferred maintenance, to include priority
telephone support, priority email support, and where required on-site support
and software Updates.

·                             Delivery of Updates and enhancements to End Users.

·                             NB - Upgrades must always be paid for as
additional items.

·                             Electronic, telephone or in-person response to
deal with any problem or software bug in the Product which is provided by
Reseller to End Users in the Territory who have installed the Products that are
under a standard warranty or to Service End Users.  Such response shall attempt
(i) to identify the nature and extent of the End User’s problem, (ii) if
appropriate, to obtain a copy of magnetic media, hard copy printout or
electronic file forwarded over the Internet containing the problem or software
bug to be forwarded promptly to Siemens electronically or by facsimile, and
(iii) to advise the End User in the application of any recommended solution or
workaround to such problem or bug.

·                             Telephone support to End Users during local office
hours.

·                             Email support to End Users.

·                             Reseller shall inform Siemens promptly of any
claims made by End Users under the Product warranties.  Reseller shall ensure
that all such warranty claims shall be made promptly in writing and shall state
the nature and details of the claim, the date the cause of the claim was first
observed and the serial number of the Products concerned, if any.

Second Level Maintenance to be provided by Siemens to Reseller

·                             Preferred maintenance, to include priority
telephone support, priority email support and where required software Updates.

·                             Delivery of Updates and enhancements.

·                             NB - Upgrades must always be paid for as
additional items.

·                             Electronic, telephone or in-person response by
Siemens to Reseller to deal with any problem or software bug in the Product that
cannot be handled by Reseller alone under First Level Maintenance for End Users
in the Territory who have installed Products that are under a standard warranty
or Service End Users.  For such problems, and upon request by Reseller, Siemens
may also provide support directly to End Users in the Territory, in each case
during the hours Monday – Friday 9am to 6pm UK time (excluding Bank Holidays).

·                             Bug fixes.

·                             Unlimited email support during the hours Monday –
Friday 9am to 6pm UK time (excluding Bank Holidays).

·                             Unlimited telephone support during the hours
Monday – Friday 9am to 1am UK time (excluding Bank Holidays).

·                             On-site support at Reseller’s primary place of
business after email and telephone support has been exhausted with no
satisfactory resolution to the issue in question.

20


--------------------------------------------------------------------------------




EXHIBIT E:           TRAINING

·                 Siemens shall provide up to ** days of training in the first
year of this Agreement and up to ** days of training per year in subsequent
years regarding the sale, demonstration, use, operation and support of the
product to Reseller personnel.

·                 Siemens shall provide ** additional training ** for each major
software Update.

·                 Training participation of up to ** people during training
sessions.

·                 Training to take place at Reseller principal place of
business.

·                 Additional training may be provided at ** per day (with a
minimum of ** days per engagement) at Reseller’s principal place of business. 
All costs of training (flights, accommodation, etc) will be the responsibility
of Siemens.  Reseller shall provide at least 14 days prior notice for all
training engagements.

--------------------------------------------------------------------------------

** Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

21


--------------------------------------------------------------------------------




EXHIBIT F:           REPORTS

The regular reports to be provided by Reseller to Siemens shall include the
following:

1.     For each new End User:

·                Name, address, telephone, fax number and contact person.

·                The Products installed for such End User.

·                The date of installation.

·                The licence fee payable by Reseller to Siemens for such End
User.

 

2.     The total licence fees payable for that period.

3.     For each new Service End User:

·                Name, address, telephone, fax number and contact person.

·                The Products to be maintained.

·                The start date for maintenance.

·                The maintenance fee payable by Reseller to Siemens for such
Service End User.

 

4.     The total maintenance fees payable for that period.

5.     Confirmation that all End Users have agreed to the terms of the End User
Licence Agreement.

6.                The number of copies of the Products created for Reseller’s
demonstration and other use in accordance with Article 5.2 in that period.

7.                The total number of copies of the Products created for
Reseller’s demonstration and other use in accordance with Article 5.2 in
existence.

8.     Confirmation that the information in the report is accurate and complete.

22


--------------------------------------------------------------------------------




EXHIBIT G:          END USER LICENCE AGREEMENT

Fusion7D Licence Agreement

This Licence Agreement (“LICENCE”) and Limited Warranty set forth below
constitutes a legally binding agreement between you the User or licensee, and/or
purchaser (collectively or individually) and [INSERT RESELLER NAME, COMPANY
NUMBER AND ADDRESS] (“Reseller”), covering the Use (as defined below) of the
Siemens Products (as defined below).

By installing, downloading, accessing or otherwise Using the Siemens Products
including the Software Products in any way, you agree to be bound by all of the
terms, conditions and restrictions of this LICENCE.  Absent an Original
Equipment Manufacturer (“OEM”) relationship with Siemens, and such OEM
relationship requires Siemens to provide source code for the Software and/or
Software Product(s) no source code for the Software shall ever be provided or
subject to any licence hereunder.

If you do not agree with the terms, conditions and/or restrictions contained
herein, Reseller does not grant a licence to Use the Siemens Products. In such
event, you are not authorised to install, access, or otherwise in any way Use
any of the Siemens Products to which this LICENCE pertains, and you should
promptly contact Reseller and comply with its instructions on returning the
Siemens Product(s) for a full or partial refund as applicable.


1       Definitions

The following definitions shall be relied upon and comprise a portion of this
LICENCE wherever and whenever found in the document:

“Computer” means an electronic device that accepts information in digital or
similar machine readable form and manipulates it to achieve a result initiated
by a sequence of instructions.

“Documentation” shall mean any and all written materials including user manuals,
“Read Me” files, product specifications, and/or other explanatory written
materials associated with or pertaining to the Software or Software Products, as
well as any and all Updates or Upgrades thereto which are made available to you
from time-to-time by Siemens or through your Siemens Products Supplier.

“Excluded Field” means pre-clinical use, such as medical image processing to the
pharmaceutical domain, in particular: (i) the processing and analysis of images
acquired for research purposes to create and tune new treatments, on animal
models or on human models, in vivo or in vitro; and (ii) phase I pharmaceutical
trials (exploratory pharmaceutical trials, toxicity), phase II trials (study of
doses, study of efficiency), phase III trials (study of efficiency for
regulatory approval) and phase IV trials (study of the effects of the drug after
approval for control and to quantitatively measure the socio-economical impact
of the medical treatment).

“Hardware” means any computer system or computer system component that has been
provided to you in conjunction with the Software Product, excluding any Software
Licence Key devices.

“Maintenance and Support” means to service, maintain and support the intended
functionality of the Software Product covered under this LICENCE for the benefit
of both Siemens and the User/subscriber under the Service Level Agreement which
separately governs maintenance and support.

“Maintenance and Support Term” means a twelve (12) calendar month period, or
other period agreed to by Reseller, during which Reseller agrees to provide to
the User the Maintenance and Support services in accordance with the Service
Level Agreement.

“Service Level Agreement” (SLA) means a separate term limited, renewable,
subscription for ongoing or continuous User desired Maintenance and Support of a
Software Product for an associated Maintenance and Support Term which may be on
the basis set out at Schedule 1.  Pursuant to the terms of the SLA between the
User and Reseller, Reseller accepts certain responsibilities to maintain and
support the functionality of only those versions or releases for which second
level maintenance is provided to Reseller by Siemens as well as to make
reasonable efforts to resolve problems encountered during the Use of the same in
return for a pre-paid subscription fee.

“Siemens” means [Mirada Solutions Limited], a company registered in England
under registered number 3417726 with registered office at 23-28 Hythe Bridge
Street, Oxford, Oxfordshire OX1 2EP, England.

“Siemens Products” means Software, Software Products, Updates, Upgrades, and
Documentation owned by and/or licensed to Siemens.

“Siemens Products Supplier” means Reseller or any Siemens approved and
authorised source of supply from whom all or any portion of the Software Product
is lawfully purchased and obtained, or through whom any Software Product was
originally and lawfully acquired by one from whom you lawfully acceded to
ownership and possession.  The Siemens Products Supplier may not be the source
of supply for Hardware and only an authorised Siemens Products Supplier has a
right to provide you the User with this LICENCE.

“Software” means the object code for the machine instructions associated with
the user level software  known as Fusion 7D as embodied in the Software Products
and licensed pursuant to the terms of this LICENCE.

“Software Licence Key” means any software system or physical hardware device
(e.g. a ‘dongle’) used in conjunction with the Software to manage, control and
restrict access to the Software.

“Software Product(s)” means any and all media having Software stored thereon,
including but not limited to any and all content storage devices such as
disks(s), CD-ROM(s), DVD, tapes, USB memory devices, etc., capable of storing
files, subroutines, program statements or the like in machine readable object
code as such media is used by

23


--------------------------------------------------------------------------------




Siemens to distribute the Software, together with any associated Software
Licence Key.

“Update” means a change to the Software, including modifications such as a ‘bug
fix’ or program patch, or which improves existing functions or features of the
Software.

“Upgrade” means an enhancement or change to a newer version of the Software
Products which increases the performance of the Software by adding new features
or functionality.

“Use”, “Used” or “Using”, etc., means to install, access, manipulate data
through operation of the Software and/or any of its features, or to otherwise
benefit from the functionality of the Software via a Software Product or the
Documentation.

“User” is one who directly, or indirectly through the operation or manipulation
of any hardware device capable of functioning in response to machine readable
object code or BIOS, as well as any other software programs functionally
connected to the Software, Uses the software.

“Warranty Period” means twelve (12) months from the date of delivery to you of
the Software Product.

2       Grant of LICENCE

This LICENCE grants you the User a non-exclusive right to install, Use, access,
display and run one (1) installation of the Software Product on one (1) Computer
in accordance with the terms of this LICENCE.

The Software Product may not be installed, accessed, displayed, run, shared or
Used concurrently on or from different Computers, and is not authorised for use
across a network environment.

NO PART OF THIS LICENCE SHALL GRANT THE USER ANY RIGHT TO COPY ANY OF THE
SIEMENS PRODUCTS.  ANY AND ALL COPYING OF THE SIEMENS PRODUCTS THAT IS
INCONSISTENT WITH ALL APPLICABLE LAWS, NATIONAL AND INTERNATIONAL TREATIES
GOVERNING SOFTWARE PIRACY AND ILLEGAL DISTRIBUTION, IS COMPLETELY AND TOTALLY
PROHIBITED.

Siemens and its Siemens Products Supplier(s) expressly reserve all rights not
granted to the User of the Software Products covered by this LICENCE.

3       Limitations and additional rights

This LICENCE grants the licence rights to the User only if the Software and
Software Product is genuine, as determined by Siemens, and has been supplied by
Reseller after confirmation that the Software Products in question has been duly
and properly purchased from Reseller in order for the purchaser to receive this
LICENCE or any licence to Use the Siemens Products.  The Software, Software
Product(s) and Documentation is/are owned by Siemens or its suppliers and is
protected by copyright law and international copyright treaty.  Siemens and/or
its suppliers and licensors retain title to the Software and/or Software Product
and all associated intellectual property rights attributable and apportioned
thereto.

The licence granted by Reseller under this LICENCE permits use of the Siemens
Products for clinical use, but specifically excludes use in the Excluded Field. 
Accordingly you shall not use the Siemens Products in the Excluded Field.

You acknowledge that the Software and Software Product in source code form is
and remains a confidential trade secret of Reseller, Siemens and/or its
suppliers and licensors and therefore you agree not to modify the Software
Product or attempt to reverse engineer, decompile, or disassemble the Software
Product to in any way access or discover the source code except to the extent
expressly required to be permitted by law.  Furthermore you explicitly undertake
not to bypass, subvert or render ineffective or to attempt to bypass, subvert or
render ineffective any Software Licence Key elements or their interfaces within
the Software.

You further undertake to keep confidential all information embodied in the
Software or any other information notified to you as being confidential and not
to use such information other than for the intended purposes for which the
Software and Software Products are subject to the LICENCE hereunder as well as
the permissible Use of the Software Product, or receipt of Maintenance and
Support in accordance with this LICENCE.

Except as expressly agreed in writing by Reseller, you may not transfer, rent,
lease, lend, copy, modify, sub-license, time-share or electronically transmit or
receive the Software, Software Product, media or Documentation, or assign,
license or sub-license the same under this LICENCE. The preceding restriction
includes a prohibition on using the Software Product to provide commercial
hosting services or for the benefit of any third party.

All Hardware items provided with the Software Product are warranted, licensed
and supported under separate specific agreements as provided by the original
manufacturer thereof, and Reseller makes no representation and expressly
disclaims any and all warranty in respect of such Hardware items under this
LICENCE.

If the Software Product is sold as a combined package with associated Hardware,
then the Software Product is licensed with the Hardware as a single integrated
product. The Software Product may only be used with the associated Hardware as
supplied.  If the Software Product is licensed as a single product, its
component parts may not be separated or be disassociated from the whole for Use
on more than one (1) Computer.

If you have purchased an Upgrade version of the Software Product or you have
been provided with an Upgrade version of the Software Product under any
Maintenance and Support agreement, it constitutes a single product with the
Software Product that you upgraded. You may Use the Upgrade version of the
Software Product only in accordance with this LICENCE.

Any additional software provided by Siemens or a Siemens Product Supplier to
you, which updates or supplements the original Software Product is governed by
this LICENCE unless alternative terms are provided with such updates or
supplements as issued by Siemens or a Siemens Product Supplier.

24


--------------------------------------------------------------------------------




Siemens has been granted licences to distribute certain third party programs. As
a condition of those permissions and licences, Siemens is required to distribute
the programs subject to specific terms and conditions, which may be different
from or additional to those contained herein for the Siemens Products. Any
software provided along with the Siemens Products that is associated with a
separate user licence agreement is licensed to you under the terms of that
licence agreement in addition to the prohibition of copying as set forth in this
LICENCE. You understand and agree that acceptance of this LICENCE also confirms
your acceptance of the applicable provisions for use of such third party
programs. If you breach the applicable provisions of any third party’s licence
terms then that shall also be considered a material breach of this LICENCE.

You may receive the Software Product in more than one medium. Regardless of the
type or size of medium you receive, you may use only one (1) medium that is
appropriate for the Computer. You may not use or install the other medium on
another computer. You may not loan, rent, lease, lend or otherwise transfer the
other medium to another person, user or entity, except as part of any permitted
permanent transfer of the Software Product in accordance with this LICENCE.

4       Intellectual Property Indemnity

Reseller shall indemnify you against any claim that the normal use or possession
of the Software Products infringes the intellectual property rights of any third
party provided that Reseller and/or Siemens is given immediate and complete
control of such claim, that you do not prejudice Reseller or Siemens’ defence of
such claim, you give Reseller and/or Siemens all reasonable assistance with such
claim and that the claim does not arise as a result of the use of the Software
Products otherwise than in accordance with the terms of this LICENCE or with any
equipment or programs not approved by Reseller.  If a Software Product is found
to infringe any such third party intellectual property right, at Reseller’s sole
discretion and expense, Reseller may (i) obtain a licence from such third party
for your benefit, or (ii) replace or modify the Software Product so that it is
no longer infringing, or (iii) terminate this LICENCE and refund to you all
amounts previously paid by you for the Software Products less a reasonable
amount to reflect any period of Use of the Software Product by you up to the
date of such termination.  The foregoing states the entire liability of Reseller
and/or Siemens to you in respect of the infringement of the intellectual
property rights of any third party.

5       Maintenance and Support

During the Warranty Period Reseller shall deliver to you without additional
charge any subsequent Update version releases of the Software Products which may
be released and applicable to the Software Product licence you have purchased.

During the Warranty Period you are entitled to receive Maintenance and Support
services from Reseller in relation to the Software Product as set out in
Schedule 1.

During any paid Maintenance and Support Term, if applicable, you are entitled to
receive Maintenance and Support services from Reseller in relation to the
Software Product, in accordance with your Service Level Agreement (“SLA”).

If your entitlement to Maintenance and Support services and your SLA should
lapse for any reason, or be revoked for any reason, then Reseller may at its
discretion grant you permission to re-subscribe for another Maintenance and
Support Term so that the Maintenance and Support services are not interrupted,
and your entitlement to Maintenance and Support services is re-established by
the payment of an appropriate fee for a new SLA covering your existing Software
Product version.  However, Reseller, in it’s sole discretion may require you to
purchase additional product Upgrades as necessary prerequisites to any
Maintenance and Support services in order to bring your then current version of
the Software Product to the most current version thereof (i.e., the latest
released version), before any new Maintenance and Support SLA may be entered
into or enjoyed.  Reseller has the option to maintain and support only the most
up-to-date version of the Siemens Products.

No warranty is given, express or implied, that the Software Product is
compatible with, or capable of running on the same Computer as, any third party
software product. Reseller does not undertake to make the then existing product
compatible with any other such product, or with any other use of the Computer
then running the Software Product in accordance with the instructions, whether
the Software Product is sold as a combined package with associated hardware, or
whether the Computer is supplied by a third party.

Reseller does not undertake to repair any malfunction caused by any such
incompatible use. Reseller shall not be liable to remedy any damage caused by
virus attack, hacking, or any damage caused by the actions of third parties to
which the Software Product has been exposed through connection to any networks,
including public, private, world wide web and intranets.

Reseller reserves the option to discontinue, in whole or in part, providing
Maintenance and Support for any version or release of the Siemens Products,
provided that if you have a current and fully paid up Maintenance and Support
agreement in place with Reseller for such Siemens Product, Reseller may do so
only if it offers to you free of charge a version or release of that Siemens
Product for which it is prepared to continue providing Maintenance and Support.

6       Your Obligations

Among other things, you undertake to ensure that any premises at which Reseller
staff or representatives are required to perform Maintenance and Support
services under this LICENCE comply with all applicable health and safety
legislation and are safe, secure and suitably equipped for the performance of
such services and you shall indemnify Reseller against any loss, liability,
expense or cost which it incurs in relation to your breach of this undertaking.

By accepting the Software, as evidenced by the installation and Use of it on a
Computer owned, leased or operated by

25


--------------------------------------------------------------------------------




you, the licensee hereunder, you acknowledge that you have been fully appraised
and made aware of the approved uses of the Software and you further agree not to
misuse the Software or enable or encourage others to misuse the Software.

You agree that your Use, or that of your authorised designees who Use the
software at your direction, under your supervision, or within your employ, under
this LICENCE have been made aware of the terms and provisions of this LICENCE
and such Use is limited solely to the uses for which the Software has been
approved.  Furthermore you further agree that you will not use or encourage the
use of the Software for any purpose other than the purpose for which the
Software was intended (with the prior understanding of the limitations on the
uses of the Software).

You undertake to comply with the reasonable instructions and recommendations of
Reseller and/or Siemens as to the Use of the Software Product set out in any
Documentation or issued from time to time during the course of provision of the
Maintenance and Support services and Reseller and Siemens shall not be liable
for any defect or failure of the Software Product which could have been avoided
other than by your compliance with such Documentation, instructions or
recommendations.

You undertake to take reasonable care of the Siemens Products, and specifically
the Software Products by protecting and insulating the Computer from physical
damage, power surges and cut-offs; protection of the network to which the
Computer may be connected (and while having the understanding that the Software
and Software Products are not licensed for use over a network); protection from
virus transmission, hacking, and any other harmful actions of third parties; and
the maintenance of any backups or other data protection measures specified in
the documentation.

You further acknowledge responsibility for the implementation and enforcement of
any data protection, data security and data confidentiality measures which are
appropriate to your use of the Software, and for the appropriate and correct use
of any such measures which form part of the Computer’s operating system.

You undertake that, during any Maintenance and Support Term and for a period of
one (1) year following termination of such Maintenance and Support Term, you
will not employ, sub-contract or otherwise engage employees or contractors of,
or for, Reseller or Siemens.

7       Termination

Without prejudice to any other rights or remedies available to it, Reseller may
terminate this LICENCE and the licence herein shall automatically terminate if
you do not abide by the terms and conditions contained herein. Upon termination,
you shall immediately cease Using and shall return to Reseller any and all
copies of the Siemens Products including any and all Software, Software
Products, any and all uninstalled Upgrade, as well as the Documentation and all
of their component parts in your possession or under your control.

Reseller may IMMEDIATELY AND WITHOUT NOTICE terminate this LICENCE and any and
all Maintenance and Support of the Siemens Products in the event of your
bankruptcy or insolvency, in the event a receiver or administrative receiver is
appointed over all or any part of your undertaking or assets or if you have
passed a resolution for winding up (other than for the purpose of a bona fide
scheme of solvent amalgamation or reconstruction) or a court of competent
jurisdiction has made an order to that effect or you have entered into any
voluntary arrangement with your creditors or shall become subject to an
administration order or shall cease to carry on business, or any event analogous
to any of the foregoing events has occurred in any other jurisdiction.

8       Limited warranty / limitation of remedies

Reseller warrants that it has the right to grant the licence rights hereunder.
Reseller warrants that the Software Product, as updated and when properly Used,
will perform substantially in accordance with the functional specification for
the Software Product as contained in the applicable Documentation for the
purposes intended, and the Software media will be free from material defects in
materials and workmanship, for the Warranty Period.  Although Reseller uses all
reasonable efforts to ensure that the Software Product is free from viruses, no
warranty is given or is to be implied that the Software or Software Products and
distribution media will be free from viruses.

Any warranty claims by you shall be made promptly in writing and shall state the
nature and details of the claim, the date the cause of the claim was first
observed and the serial number of the Software Products concerned, if any.

Reseller’s, Siemens’ and its suppliers’ entire liability and your exclusive
remedy for breach of warranty shall be, at Reseller’s option, either (a) the
correction or workaround by Reseller of defects within a reasonable time, or (b)
should such correction or workaround prove neither satisfactory or practical,
termination of this LICENCE and refund of the price paid less a reasonable
amount to reflect any period of Use of the Software Product by you up to the
date of such termination.

This Limited Warranty is void if failure of the Software Product has resulted
from accident, abuse, or misapplication of the Software and/or Software Product,
an unapproved or unauthorised Use of the Software or Software Products, or a
modification of the Software Product in any manner or by any person not approved
in writing by Reseller.  The remedies described in this section shall be
available in respect of any replacement Software for the remainder of the
original warranty period.

To the maximum extent permitted by applicable law, Reseller, Siemens and its
suppliers disclaim all other warranties and conditions, either express or
implied by statute or otherwise, including, but not limited to, implied
warranties of satisfactory quality, merchantability, fitness for a particular
purpose, title, and non-infringement, with regard to the software, and the
provision of or failure to provide support services. This limited warranty gives
you specific legal rights. You may have others, which vary from
state/jurisdiction to state/jurisdiction.

26


--------------------------------------------------------------------------------




To the maximum extent permitted by applicable law, in no event shall Reseller,
Siemens or its suppliers be liable for any loss of data, loss of business
profits, loss of anticipated savings, business interruption, loss of business
information, or any other pecuniary loss including without limitation loss of
profits or revenue or loss of anticipated benefits or any special, incidental,
indirect, or consequential damages whatsoever arising out of the use of or
inability to use the Software Product or the provision of or failure to provide
support services whether in contract, tort (including negligence) or otherwise,
even if Reseller or Siemens has been advised of the possibility of such damages.
In any case, Reseller’s entire liability under any provision of this LICENCE
shall be limited to the amount actually paid by you for the Software Product;
provided, however, if you have entered into a Maintenance and Support agreement,
Reseller’s entire liability regarding support services shall be governed by the
terms of that agreement. Because some states and jurisdictions do not allow the
exclusion or limitation of liability, the above limitation may not apply to you.

Reseller does not exclude any liability for death or personal injury caused by
its negligence or for fraudulent misrepresentation.

9       High risk activities

The Software is not fault-tolerant and is not designed, manufactured or intended
for use or resale in hazardous environments requiring fail-safe performance, in
which the failure of the Software could lead directly to death, personal injury,
or severe physical or environmental damage (“High Risk Activities”). Reseller,
Siemens and its suppliers specifically disclaim any and all express or implied
warranty of fitness for a particular purpose as mentioned above, including High
Risk Activities.

10    Compliance with licences

If you are a business or organisation, you agree that upon request from Siemens
or a Siemens Products Supplier, you will within thirty (30) days fully document
and certify that use of any and all Software at the time of the request is in
conformity with your valid licences from Reseller.

11    General provisions

In the absence of appropriate exemption certificate(s), you shall pay any
duties, customs, sales or use tax liabilities which may attach to this LICENCE.

This LICENCE is personal to you and you shall not assign, sub-licence or
otherwise transfer this LICENCE or any rights or obligations under it in whole
or in part.

If any part of this LICENCE is found void and unenforceable, it will not affect
the validity of the balance of the LICENCE, which shall remain valid and
enforceable according to its terms.

This LICENCE shall not prejudice the statutory rights of any party dealing as a
consumer.

This LICENCE may only be modified by a writing signed by an authorised officer
of Reseller.

Reseller may licence Updates to you with additional or different terms.

This is the entire agreement between Reseller and you relating to the Siemens
Products and it supersedes any prior representations, discussions, undertakings,
communications or advertising relating to the Siemens Products.

No failure by a party in exercising any right, power or privilege hereunder
shall constitute a waiver by such party of any such right, power or privilege,
nor shall any single or partial exercise thereof preclude any further exercise
of any such right, power or privilege.

Siemens has the right to enforce any term of this LICENCE on behalf of itself or
as if it were Reseller.  No other person who is not a party to this LICENCE has
any right under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this LICENCE but this does not affect any right or remedy of a third
party which exists or is available apart from that Act.

This LICENCE is governed by the laws of England and you submit to the
non-exclusive jurisdiction of the English courts.

12    Third Party Licences

This application may include components licensed under the following conditions:

The Apache Software Licence, Version 1.1. Copyright (c) 2000 The Apache Software
Foundation.  All rights reserved. Redistribution and use in source and binary
forms, with or without modification, are permitted provided that the following
conditions are met:

1.           Redistributions of source code must retain the above copyright
notice, this list of conditions and the following disclaimer.

2.           Redistributions in binary form must reproduce the above copyright
notice, this list of conditions and the following disclaimer in the
documentation and/or other materials provided with the distribution.

3.           The end-user documentation included with the redistribution, if
any, must include the following acknowledgment:  “This product includes software
developed by the Apache Software Foundation (http://www.apache.org/).
Alternately, this acknowledgment may appear in the software itself, if and
wherever such third-party acknowledgments normally appear.

4.           The names “Apache” and “Apache Software Foundation” must not be
used to endorse or promote products derived from this software without prior
written permission. For written permission, please contact apache@apache.org.

5.           Products derived from this software may not be called “Apache”, nor
may “Apache” appear in their name, without prior written permission of the
Apache Software Foundation.

This software is provided “as is” and any expressed or implied warranties,
including, but not limited to, the implied warranties of merchantability and
fitness for a

27


--------------------------------------------------------------------------------




particular purpose are disclaimed.  In no event shall the apache software
foundation or its contributors be liable for any direct, indirect, incidental,
special, exemplary, or consequential damages (including, but not limited to,
procurement of substitute goods or services; loss of use, data, or profits; or
business interruption) however caused and on any theory of liability, whether in
contract, strict liability, or tort (including negligence or otherwise) arising
in any way out of the use of this software, even if advised of the possibility
of such damage.

This software consists of voluntary contributions made by many individuals on
behalf of the Apache Software Foundation.  For more information on the Apache
Software Foundation, please see <http://www.apache.org/>.

Portions of this software are based upon public domain software originally
written at the National Center for Supercomputing Applications, University of
Illinois, Urbana-Champaign.

AS WITNESS the Parties’ duly authorised representatives have signed this LICENCE
on the date given below.

[FULL NAME OF RESELLER]

 

 

Name:

 

Title:

 

Date:

 

[FULL NAME OF END USER]

 

 

Name:

 

Title:

 

Date:

 

 

28


--------------------------------------------------------------------------------




Schedule 1 - Maintenance and Support

·                     Preferred maintenance, to include priority telephone
support, priority email support, and where required on-site support and software
updates.

·                     Updates and enhancements.

·                     NB - Upgrades must always be paid for as additional items.

·                     Electronic, telephone or in-person response to deal with
any problem or software bug in any Software Product that is under warranty. 
Such response shall attempt (i) to identify the nature and extent of the
problem, (ii) if appropriate, to obtain a copy of magnetic media, hard copy
printout or electronic file forwarded over the Internet containing the problem
or software bug to be forwarded promptly to Reseller electronically or by
facsimile, and (iii) to advise you in the application of any recommended
solution or workaround to such problem or bug.

·                     Telephone support during local office hours.

·                     Email support.

 

 

29


--------------------------------------------------------------------------------